Citation Nr: 0124271	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  96-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
claimed as secondary to herbicide exposure.

2.  Entitlement to an increased rating for status post 
removal of a coin lesion in the middle lobe of the right 
lung, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from August 1957 to November 
1960, and from June 1961 to March 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO) which denied service connection for a 
skin disorder claimed as due to agent orange exposure, and 
assigned a 10 percent rating for residuals of a coin lesion 
of the middle lobe of the right lung.  

A hearing was held at the RO before the undersigned Member of 
the Board in July 1998.  The Board remanded the case to the 
RO for additional development of evidence in October 1998.  
The case is now ready for appellate review.  

The Board notes that the veteran has presented argument 
pertaining to claims for service connection for a back 
disorder and unemployability benefits.  Those issues, 
however, have not been developed for appellate review.  
Accordingly, the Board refers those matters to the RO for any 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's skin disorder, diagnosed as sebaceous 
cysts, was not present until many years after separation from 
service, is not listed among the disorders which may be 
presumed to have been due to exposure to herbicides, and 
there is no competent evidence linking it to his period of 
service.

2.  The status post removal of a coin lesion in the middle 
lobe of the right lung is not moderate in degree, with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.

3.  The veteran's impairment on pulmonary function tests is 
entirely due to nonservice-connected disabilities.


CONCLUSIONS OF LAW

1.  The veteran's skin disorder was not incurred in or 
aggravated by service, and may not be presumed to having been 
incurred in service or presumed to have resulted from 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

2.  The criteria for a disability rating higher than 10 
percent for status post removal of a coin lesion in the 
middle lobe of the right lung are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.96, Diagnostic Code 6602 
(1996); 38 C.F.R. § 4.97, Diagnostic Code 6820, 6840-6845 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection and for rating 
service-connected disorders have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  All relevant evidence identified by the veteran 
was obtained and considered.  The claims file contains the 
veteran's service medical records.  The post-service 
treatment records have also been obtained.  The veteran has 
had a hearing.  Although he requested additional hearings in 
an appeal statement of June 2001, an attached sheet reveals 
that the requests were made in connection with issues which 
are not currently on appeal such as a claim for compensation 
for a back disorder and a claim for benefits based on 
unemployability.  Therefore, another hearing is not required 
prior to resolution of the issues on appeal. 

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature of his skin 
disorder and the severity of his lung disorder.  With regard 
to the adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For A Skin Disorder
 Claimed As Secondary To Herbicide Exposure.

The veteran contends that the RO made a mistake by denying 
his claim for service connection for a skin disorder.  He 
asserts that he has cysts on the skin of his face, shoulders 
and back.  He contends that the skin disorder resulted from 
exposure to herbicides in service when he was stationed in 
Vietnam.

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2001).  If a chronic disorder, such as a malignant tumor of 
scleroderma, is manifest to a compensable degree within one 
year after separation from active service, the disorder may 
be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2000).

The veteran's service medical records are negative for 
references to a chronic skin disorder.  Although a service 
medical record dated in February 1976 shows that the veteran 
was seen for antibiotic treatment of skin infection of the 
right cheek which had previously been treated in November 
1975, the disorder apparently resolved as there are no 
further references to it in the veteran's service medical 
records.  The report of a medical examination conducted in 
January 1978 for the purpose of the veteran's retirement from 
service shows that clinical evaluation of his skin was 
normal.  

The veteran's skin disorder was not present until many years 
after separation from service.  The veteran did not mention a 
skin disorder when he submitted his original application for 
disability compensation in March 1978.  The report of a 
disability evaluation examination conducted by the VA in May 
1978 shows that the veteran's skin was normal.  A post-
service medical treatment record from a service medical 
facility dated in May 1995 shows that the veteran reported 
complaints of a skin disorder on his scalp.  A dermatology 
record dated in June 1995 shows that the diagnosis was 
seborrheic dermatitis.  Although the veteran gave a history 
of the disorder having waxed and waned for over 25 years, the 
fact that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

A skin disorder was again noted in a VA examination report 
dated in July 1995.  The report shows that the veteran gave a 
history of having cysts of the face shoulder and back which 
ruptured spontaneously with a foul smelling drainage.  The 
cysts were match head sized, and he had no cysts at the time 
of the examination.  He reported that the last cyst was three 
months earlier.  The diagnosis was "subaceous cysts - 
remission."

With respect to the claim that the veteran's cancer is due to 
exposure to Agent Orange in service, the Board notes that the 
veteran's DD214 shows that he had service in Vietnam, so 
exposure to Agent Orange and other herbicide agents may be 
presumed if the veteran is shown to have developed a disease 
listed in 38 C.F.R. § 3.309(e) (2000).  See also 38 C.F.R. 
§ 3.307(a)(6) (2000).  Under 38 C.F.R. § 3.309(e), certain 
diseases may be presumed to have resulted from exposure to 
certain herbicide agents such as Agent Orange.  The list 
includes, among others, chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, and 
subacute peripheral neuropathy.  See 38 C.F.R. § 3.309(e) 
(2000).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent.  38 C.F.R. 
§ 3.307(a)(6) (2000).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 
1991& Supp. 2001); 38 C.F.R. § 3.307(a)(6) (2000).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock  v. 
Brown, 10 Vet. App. 155, 162 (1997).  If a disorder is not 
listed in 38 C.F.R. § 3.309(e), the presumption of service 
connection related to Agent Orange is not available, and the 
presumption of exposure to herbicides is also precluded.  See 
McCartt v. West, 12 Vet. App. 164 (1999).

The Board notes further, the Secretary of the Department of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  In this regard, the Board observes that, in 
August 1996, and again most recently in November 1999, VA 
issued a notice in which it was determined that a presumption 
of service connection based on exposure to herbicides used in 
Vietnam should not be extended to skin cancer, including 
malignant melanoma, basal cell carcinoma, and squamous cell 
carcinoma.  See Notice, 61 Fed. Reg. 57586-57589 (1996); 64 
Fed. Reg. 59232-59243 (1999).  

Significantly, the disorder claimed by the veteran, diagnosed 
as sebaceous cysts, is not among those disorders which may be 
presumed to have resulted from such exposure.  Thus, the 
presumptions do not apply.

Even if an appellant is found not entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727- 29 (1984), does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation).  However, where the issue involves such a 
question of medical causation, competent evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board notes that no competent medical opinion has been 
presented to suggest that there is a link between the 
veteran's sebaceous cysts and his alleged exposure to 
herbicides in service.  The Board is of the opinion that a 
remand for the purpose of obtaining a medical opinion 
regarding the cause of the veteran's sebaceous cysts is not 
warranted because any such opinion would be speculative and 
would not provide a basis for granting the claim.  The Board 
finds, therefore, that additional development of evidence is 
not warranted as there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. § 5103(A)).  

The Board notes that the veteran's own opinion that his 
current complaints are related to service is not enough to 
support his claim.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

For the foregoing reasons, the Board finds that the veteran's 
skin disorder, sebaceous cysts, was not present until many 
years after separation from service, is not among the 
disorders which may be presumed to have been due to exposure 
to herbicides, and he has not presented any competent 
evidence linking it to his period of service or to a service-
connected disability.  Accordingly, the Board concludes that 
the skin disorder was not incurred in or aggravated by 
service, and may not be presumed to having been incurred in 
service or presumed to have resulted from herbicide exposure.

II.  Entitlement To An Increased Rating For Status Post 
Removal Of
 A Coin Lesion In The Middle Lobe Of The Right Lung,
 Currently Rated As 10 Percent Disabling.

The Board has considered the full history of the veteran's 
service-connected residuals of removal of a coin lesion of 
the middle lobe of the right lung.  The veteran's service 
medical records shows that such a lesion was noted on X-rays 
in service.  Upon separation from service, the veteran filed 
a claim for disability compensation for the disorder which he 
characterized as a "history of TB".  The report of a 
disability evaluation examination conducted by the VA in July 
1978 shows that pulmonary examination revealed that the 
veteran's lungs were clear with no wheezing or rales.  The 
examiner noted the veteran's history and stated that he felt 
that the right middle lobe nodule was benign and 
nonprogressive.  The pertinent diagnosis was coin lesion of 
right middle lobe, etiology undetermined.  In a rating 
decision of February 1979, the RO granted service connection 
for the disorder and assigned a noncompensable rating.    

The veteran requested an increased rating in February 1995.  
Medical records dated in April 1992 from a service medical 
facility showed that the veteran underwent a thoracotomy on 
the right side with right middle lobectomy.  A pathology 
report shows that the diagnosis was hamartoma with adjacent 
chronic inflammation.  In a decision of August 1995, the RO 
increased the rating to 10 percent.  The veteran disagreed 
with that rating and perfected this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  The Board notes that by regulatory 
amendment effective October 7, 1996, substantive changes were 
made to the schedular criteria for evaluating diseases of the 
respiratory system, as set forth in 38 U.S.C.A. § 4.97.  See 
61 Fed. Reg. 46720-46731 (1996).  When a law or regulation 
changes during the pendency of a veteran's appeal, the 
version most favorable to the veteran applies, absent 
congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, the 
Board has considered the veteran's claim under both the old 
and new rating criteria.

Benign growths of the respiratory system are rated by analogy 
based on interference with respiration.  See Diagnostic Code 
6820.  Under the rating criteria which were effective prior 
to October 7, 1996, the disorder was rated by analogy to 
pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 6802.  
Under that Diagnostic Code, a 10 percent rating was warranted 
where the disorder was definitely symptomatic with pulmonary 
fibrosis and moderate dyspnea on extended exertion.  A 30 
percent rating was warranted if the disorder was moderate in 
degree, with considerable pulmonary fibrosis and moderate 
dyspnea on slight exertion, confirmed by pulmonary function 
tests.  A 60 percent rating was warranted if the disorder was 
severe in degree, with extensive fibrosis, severe dyspnea on 
slight exertion with corresponding ventilatory deficit 
confirmed by pulmonary function tests with marked impairment 
of health.  A 100 percent rating was warranted where the 
disorder was pronounced in degree, with the extent of lesions 
comparable to far advanced pulmonary tuberculosis or 
pulmonary function tests confirming a markedly severe degree 
of ventilatory deficit; with dyspnea at rest and other 
evidence of severe impairment of bodily vigor producing total 
incapacity.  

Under the new rating criteria which are effective from 
October 7, 1996, it may be rated according to the degree of 
impairment on pulmonary function tests. Under the revised 
rating criteria, 38 C.F.R. § 4.97, Diagnostic Codes 6840-
6845, in effect from October 7, 1996,  respiratory disease is 
rated, primarily, according to the degree of impairment shown 
on pulmonary function testing.  A 10 percent rating is 
warranted where pulmonary function testing reveals that FEV-1 
is 71 to 80 percent of predicted; FEV-1/FVC is 71 to 80 
percent of predicted; or where DLCO (SB) is 66 to 80 percent 
of predicted.  A 30 percent rating is warranted where 
pulmonary function testing reveals that FEV-1 is 56 to 70 
percent of predicted; FEV-1/FVC is 56 to 70 percent of 
predicted; or where DLCO (SB) is 56 to 65 percent of 
predicted.  A 60 percent rating is warranted where pulmonary 
function testing reveals that FEV-1 is 40 to 55 percent of 
predicted; FEV-1/FVC is 40 to 55 percent of predicted; where 
DLCO (SB) is 40 to 55 percent of predicted  or maximum 
exercise capacity is 15 to 20 ml/kg/min oxygen consumption.  

A 100 percent rating is warranted where pulmonary function 
testing reveals that FEV-1 is less than 40 percent of 
predicted; FEV-1/FVC is less than 40 percent of predicted; 
where DLCO (SB) is 40 percent of predicted; where maximum 
exercise capacity is less than 15ml/kg/min oxygen 
consumption; where there is cor pulmonale (right heart 
failure); where there is right ventricular hypertrophy; where 
there is pulmonary hypertension; (shown by echo or cardiac 
catheterization); where there are episodes of acute 
respiratory failure; or where outpatient oxygen therapy is 
required.

The veteran testified in support of his claim for an 
increased rating during a hearing held before the undersigned 
Member of the Board in July 1998.  He said that his service-
connected lung disorder had gotten worse as a result of the 
surgery which he had.  He said that the surgery resulted in 
removal of a rib, and that his ability to lift was limited.  
He also stated that he had developed COPD and emphysema 
concurrent with the surgery.  He reported that the impairment 
required that he stop working in a construction company that 
he owned with his brother.  

The medical evidence developed in connection with the 
veteran's claim includes the report of a respiratory system 
examination conducted by the VA in July 1995.  The report 
shows that the veteran said that he had shortness of breath 
for five years.  It was noted that he had been a smoker since 
April 1991.  On examination, the veteran had a right 
thoracotomy scar.  The chest expanded only 1 centimeter.  
Breath sounds were distant.  The diagnoses were (1) status 
post right middle lobectomy for benign cysts; and (2) COPD - 
emphysema.  A pulmonary function test was performed and 
showed a severe obstructive/restrictive defect.  

The veteran's medical treatment records have been obtained.  
A record from a service medical facility dated in May 1995 
shows that the veteran reported that his respiratory problems 
were significantly better after using nebulizer therapy with 
Proventil.  The assessment was clinically improved COPD.  A 
record dated in September 1995 shows that the veteran 
reported having chest pain with exertion.  The assessment was 
COPD/ increased shortness of breath.  Other treatment records 
contain similar information.    

The veteran was afforded another respiratory examination by 
the VA in January 2000.  The report shows that the veteran 
had a history of being found to have a coin sized lesion on 
the middle lobe of his right lung on an X-ray taken just 
before his discharge from service in 1978.  In April 1992, he 
reported he was having chest pain which was thought to have 
been due to the lesion.  It was resected and a 4 by 5 
centimeter mass was removed and found by pathology to be a 
hamartoma.  At that time no pulmonary function studies were 
done.  The examiner also noted that the veteran had a 120 
pack per year history of smoking which he quit shortly after 
the lung resection.  The veteran stated that after the 
resection he began noticing progressive dyspnea on exertion.  
In June 1995 pulmonary function tests were done and showed 
severe COPD.  The veteran said that he could only walk about 
two blocks very slowly.  

On physical examination, the veteran had good expiratory 
excursion with good breath sounds.  No crackles or wheezes in 
the lungs were noted.  The diagnosis was chronic obstructive 
pulmonary disease, mild to moderate, which as judged by 
pulmonary function tests appeared to be improving since he 
stopped smoking.  

A pulmonary function test was performed by the VA in October 
2000 and was interpreted as showing a mixed defect with 
moderate airflow obstruction and moderate restriction.  
Diffusion was normal.  

In an addendum dated in November 2000, the VA examiner stated 
that,

"I would say that there is no 
relationship of the hamartoma and the 
COPD.  0% of the symptoms are related to 
the hamartoma (congenital malformation) 
which was resected.  In my opinion 100% 
of the symptoms are due to his COPD which 
is probably due to cigarette smoking."

Based on the foregoing evidence, the Board finds that the 
status post removal of a coin lesion in the middle lobe of 
the right lung is not moderate in degree, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  The November 2000 VA 
opinion shows that the veteran's impairment on pulmonary 
function tests is due to nonservice-connected disabilities.  
Dyspnea, tachycardia, nervousness, fatigability, etc., may 
result from many causes; some may be service-connected, 
others, not.  Both the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
See 38 C.F.R. § 4.14 (2000).  Accordingly, the Board 
concludes that the criteria for a disability rating higher 
than 10 percent for status post removal of a coin lesion in 
the middle lobe of the right lung are not met.


ORDER

1.  Service connection for a skin disorder claimed as 
secondary to herbicide exposure is denied.

2.  An increased rating for status post removal of a coin 
lesion in the middle lobe of the right lung, currently rated 
as 10 percent disabling, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

